Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 05/17/2021.
Claims 3-4, 7, 9, 12, 18-19 have been amended.
Claims 22-24 have been added.
Claims 3-4, 7, 9, 12-14, 16, 18-24 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
	Note, the amendments to claims 3-4, 7, and 9 are now drawn to the elected Invention Group II; therefore claims 3-4, 7, 9 are rejoined for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 7, 9, 12-14, 16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2019/0009004) in view of GOMOLL et al (The subchondral bone in articular cartilage repair: current problems in the surgical management. Knee Surg Sports Traumatol Arthrosc (2010) 18:434–447), GLEESON et al (US 2012/0015003), BACHERT et al (US 2016/0279287), JAYABALAN et al (Bioactive Glass 13-93 as a Subchondral Substrate for Tissue-engineered Osteochondral Constructs. Clin Orthop Relat Res (2011) 469:2754–2763), DILLON (US 4,849,285), and DETAMORE (US 2016/0235892).
	Applicant’s claims are directed to a multilayered implant composition comprising of: a first layer of bone analog comprising of a first polymeric matrix; a first calcium 
	LIU teaches a multiphasic osteochondral scaffold for osteochondral repair (see abstract), which reads on multilayered implant composition, comprising of a tri-layered (see [0046]): (i) strong subchondral bone section (see [0050]; and [0011]), which reads on a first layer of bone analog, comprising of a first polymeric matrix, such as PLGA polymers (see [0016]); a first calcium phosphate, such as hydroxyapatite (see [0015]); and bioactive glass (see [0012]); (ii) a bone cartilage junction section to link the bone and cartilage system (see [0051]; and [0039]), such as PLGA (see [0041]), which acts as a “calcified cartilage” (see [0106]) and reads on a second layer of calcified cartilage comprising of a second polymeric matrix (see [0042]); and (iii) cartilage section (see [0051; and [0030]), which reads on a third layer comprising of polymeric matrix (see [0030]), which reads on cartilage analog. Additional disclosures include: melting (see [0042]), which reads on annealed; “For the avoidance of doubt, the term "non-porous" does not mean that the non-porous layer is impermeable to all molecules.  Some small molecules may be able to pass through the layer” (see [0040]). Note, LIU teaches the same ingredients in the first layer as claimed by Applicant, except LIU does not go into details about the size of the particles.
	LUI does not teach adding a second calcium phosphate into the “calcified cartilage” second layer; or that the third layer comprises of cartilage analog, such as decellularized natural tissue.


 
    PNG
    media_image1.png
    187
    397
    media_image1.png
    Greyscale

	GLEESON teaches a three layered scaffold (see [0108]) suitable for osteochondral repair (see title and abstract). The base layer has similar structural and compositional properties to the subchondral bone layer; the intermediate layer has a similar composition to “calcified cartilage” and consisted of collagen, which is a polymer, and hydroxyapatite (see [0108]); and the top layer modelled on articular cartilage has collagen (see [0108]) and PLGA (see [0024]), which reads on cartilage analog. Additional disclosures include: scaffold permeability or flow conductivity can be varied by varying the mechanical 
BACHERT teaches bone graft material comprising of calcium phosphate having particle sizes of about 100um to about 1000um, which could read above 1000um, bioactive glass, and polymers (see abstract). Additional disclosures include: composition can be flowable (see abstract) or form a composite matrix in various shapes and sizes (see [0054]).
JAYABALAN teaches bioactive glass 13-93 (see title) can be used as a subchondral substrate (see title), wherein subchondral substrate reads on Applicant’s first layer, subchondral bone layer. Bioactive glass 13-93 is the same bioactive glass used by Applicant in this layer (see Applicant’s specification), which would read on 90% of particle size of about 20-200um. 
DILLON teaches the prior art had used calcium phosphate/hydroxyapatite with particle sizes up to about 2,000um distributed in a matrix (see col. 2, line 19-21), which can be used in bone (see col. 1, line 22), which is the first layer, the subchondral bone layer.

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a second calcium phosphate into the “calcified cartilage” second layer, such as hydroxyapatite, into the second layer of calcified cartilage analog, with particle size of about 10nm to 100um. The person of ordinary skill in the art would have been motivated to make those modifications, because the prior had known of using hydroxyapatite and a polymer to mimic calcified cartilage, and reasonably would have expected success because both references dealt with the same field of endeavor, such as osteochondral repair.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bioactive glass, such as bioactive glass 13-93, which has 90% of particle size of about 20-200um, in the first layer, the subchondral layer. The person of ordinary skill in the art would have been motivated to make those modifications, because JAYABALAN expressly teach using this bioactive glass in subchondral bone, and reasonably would have expected success because the primary reference teaches using bioactive glass in this layer.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate calcium phosphate particles with size of larger than 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate crosslinked decelluarized natural tissue as a cartilage analog. The person of ordinary skill in the art would have been motivated to make those modifications, because the prior art had known of using deceullularized natural tissue as a cartilage replacement and reasonably would have expected success because the references dealt with the same field of endeavor, such as treating osteochondral defects.
The references do not specifically teach adding the ingredients in the amounts or particle sizes ranges as claimed by Applicant.  The amount of a specific ingredient and particles size in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient and particles size to add in order to best achieve the desired results, such as mimicking the properties of bone and calcified cartilage, increase impact capabilities, such as exhibits an ultimate shear stress of about 500 kPa or greater, especially if used in the knee bone area.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount and particle size would have been obvious at the time of Applicant's invention.

Claims 3-4, 7, 9, 12-14, 16, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2019/0009004) in view of GOMOLL et al (The subchondral bone in articular cartilage repair: current problems in the surgical management. Knee Surg Sports Traumatol Arthrosc (2010) 18:434–447), GLEESON et al (US 2012/0015003), BACHERT et al (US 2016/0279287), JAYABALAN et al (Bioactive Glass 13-93 as a Subchondral Substrate for Tissue-engineered Osteochondral Constructs. Clin Orthop Relat Res (2011) 469:2754–2763), DILLON (US 4,849,285), DETAMORE (US 2016/0235892), and FERNANDEZ et al (US 2018/0256784).
	As discussed above, the references teach Applicant’s invention.
	The references do not teach that the decellularized natural tissue comes from decellularized natural nucleus pulposus tissue.
	FERNANDEZ teaches the prior art had known of making decelluarized tissue for use as scaffolds (see abstract) from nucleus pulposus tissue (see [0008]). Additional disclosures include: cross-linking can be utilized to affect multiple characteristics of a biomaterial (see [0048]); can be utilized in cartilage graft materials and osteochondral graft materials (see [0028]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate decellularized natural tissue from crosslinked decellularized natural nucleus pulposus tissue as a cartilage analog. The person of ordinary skill in the art would have been motivated to make those modifications, because the prior art had known of using deceullularized natural tissue as a cartilage replacement .

Response to Arguments
	Applicant argues that the non-porous middle layer may allow for passage of some small molecules, but it is impermeable to synovial fluid (,I [0040]). According to Liu, the non-porous layer acts as a barrier to prevent synovial fluid from diffusing into the bone phase from the cartilage phase, and this synovial fluid barrier is a critical factor for chondrogenesis ([0010]). Thus, Liu differs in many respects from the multilayered osteochondral implant of independent claim 12. It was suggested that it would have been obvious to the person of ordinary skill in the art to incorporate a calcium phosphate as taught by Gleeson into a second layer as taught by Liu because the combination of hydroxyapatite and a polymer was known to mimic calcified cartilage. However, Liu does not teach that their second layer is a calcified cartilage layer. Rather, the second layer of Liu is a barrier layer.
The Examiner finds this argument unpersuasive, because LIU teaches “for the avoidance of doubt, the term "non-porous" does not mean that the non-porous layer is impermeable to all molecules.  Some small molecules may be able to pass through the layer”. Thus, a barrier layer that’s porous to small molecules is still a layer.
Applicant argues that the failure of the cited references to teach or suggest these particle sizes of the claims was simply written off as "a result effective parameter that a person of ordinary skill in the art would routinely optimize."

Applicant argues that In the Office Action, no full and reasoned explanation as to why one of ordinary skill in the art would combine teachings related to a flowable, highly porous graft material with a reference such as Liu, which is directed to a high strength multiphasic osteochondral scaffold, was provided. Rather, the Office Action merely mentioned minimal disclosure of Bachert. Thus, the Office has failed to properly support a combination rejection under §103 as required.
The Examiner finds this argument unpersuasive, because as discussed in the rejection above, the materials/compositions in all the references dealt in the same field of endeavor, such as cartilage, calcified cartilage and subchondral bone. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618